Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 09/27/2022 is acknowledged.

Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive.
Applicant argues, in page 9, that that the partitions 33 in Miura are not partitions but they act as labyrinth seal. The limitations on which the Applicant relies (i.e., the partitions 126 have the same radial height H1 as that of the lips 112a, 112b; ¶ 0045 of PGPUB; Figs 1-4) are not stated on the claims. It is the claims that define the claimed invention, and it is the claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ 2d. 







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 2018-0010467; Zhang et al.) in view of D2 (WO 2014 054440; Miura et al.) 
As to claim 1, D1 discloses a labyrinth sealing joint (Figures 1-4, 6-8, and 15-16) for a turbomachine (abstract), the labyrinth sealing joint comprising a rotor element (rotor and 16; ¶ 0040) extending around an axis 193, and a stator element (17, 65) extending around the rotor element (Figure 3), the rotor element 16 comprising:
two annular lips (42, 42) extending radially outwards and surrounded by at least one abradable element 67 carried by said stator element 65, at least one of said two annular lips (42, 42) comprising at least one axial passage opening (78); 
a plurality of gas passage cavities (the spaces within 72 and 73, divided by separation wall 70, define plurality of gas passage cavities; Figure 15) being arranged circumferentially next to one another between the two annular lips 42, 42 (since the blades are arranged circumferentially around the rotor next to one another, the plurality of gas passages are also arranged circumferentially next to one another between the two annular lips 42, 42; Figure 8), the least one axial gas passage opening (78) leading into at least some of said gas passage cavities (Figure 15); 
a plurality of partitions (lacks disclosure) interconnecting the two annular lips (42, 42), said partitions extending axially between the annular lips (42, 42) and defining therebetween sectors of spaces (lacks disclosure) for gas passage, 
wherein said sectors of spaces are divided by separation walls (70) to form said gas passages (since airfoils 25 are arranged circumferentially around rotor, there will be a plurality of separation walls 70; Figures 1-3, 8, and 15-16.)
	D2 teaches a labyrinth seal 30, in Figures 2-3, between fins 31 and rotor 4. The labyrinth fins 31 are formed at equal intervals in the axial direction, and plurality of pockets 32 are formed by partitions 33 (p3, paragraphs 5-6 of translation) to reduce vibration of rotor (p4, last paragraph.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in D1 a plurality of partitions such that the plurality of partitions extend axially between the two annular lips (42, 42) and on either side of the separation wall 70, and define sectors of spaces as taught by D2 since the claimed invention is merely a combination of known elements (such as having partitions), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing with damping of the rotor.
When D1 modified with partitions of D2, the partitions form sectors of spaces for gas passage, thus the combination teaches the limitation “a plurality of partitions interconnecting the two annular lips (42, 42), said partitions extending axially between the annular lips (42, 42) and defining therebetween sectors of spaces for gas passage.” 
D1 modified with D2 teaches the claimed limitations.
	Applicant does not point, with particularity, to claim language the invention. 
As to claim 2, D1 discloses the labyrinth sealing joint according to claim 1 wherein said rotor element is monobloc (Figure 4.)  

As to claim 3, the combination teaches the labyrinth sealing joint according to claim 1, wherein at least one of the gas passage cavities is formed by a plurality of the separation walls (since airfoils 25 are arranged circumferentially around the rotor, when D1 modified with partitions of D2, teaches the limitation “at least one of the gas passage cavities is formed by a plurality of the separation walls.”)   

As to claim 4, D1 discloses the labyrinth sealing joint according to claim 3, wherein said separation walls (70) have a height Seattle, Washington 98101-3029with respect to said axis 19 at most equal to a height of said two annular lips (Figure 15).    
 
As to claim 6, D1 discloses the labyrinth sealing joint according to claim 1, wherein said two annular lips 42, 42 comprise an upstream lip (42 on the right side, Figure 16) and a downstream lip (42 on the left side , Figure 16), wherein either only the upstream lip comprising axial gas passage openings (Figure 16) which lead into the gas passage cavities or sectors of spaces (Figure 16), or the upstream and downstream lips both comprise axial gas passage openings (Figure 15) that lead into gas passage cavities or sectors of space (Figure 15.)  

As to claim 7, D1 discloses the labyrinth sealing joint according to claim 6, wherein the upstream lip (42 on the right side, Figure 16) comprises at least one gas passage opening 78 which leads into each gas passage cavity or sector of space (Figure 16.) 

As to claim 8, D1 discloses the labyrinth sealing joint according to claim 7, wherein the upstream lip (42 on the right side, Figure 15) comprises a single (lacks disclosure) upstream gas passage opening which leads into each gas passage cavity or sector of space, and the downstream lip (42 on the left side, Figure 15) comprises a single (lacks disclosure) downstream gas passage opening 78 which leads into each gas passage cavity or sector GVFR\73397AM docxspace, the upstream and downstream gas passage openings being circumferentially offset from each other (Figure 15.)  
D1 discloses the claimed invention except for the number of gas passage openings on the annular lips 42.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a single gas passage opening, since it has been held that discovering an optimum value of a result effective variable, such as number of gas passage openings, involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980). 

As to claim 10, D1 discloses a turbomachine, comprising a sealing joint according to claim 1 (abstract; Figures 1-2.)  

As to claim 11, D1 discloses the labyrinth sealing joint according to claim 7, wherein the upstream lip (42 on the right side, Figures 15-16) comprises two or three gas passage openings which lead into each gas passage cavity or sector of space (Figures 15-16.)

As to claim 12, the combination teaches the labyrinth sealing joint according to claim 1, wherein the sector of spaces are each delimited, on the one hand, by axially aligned portions of two annular lips, and on the other hand, by two adjacent partitions extending between these axially aligned portions of two annular lips (D1 modified with D2 teaches the limitation.)  

Allowable Subject Matter
Claim 17 is allowed.
Claims 5, 9 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675